Citation Nr: 1204236	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-50 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for psoriasis vulgaris 

2.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the left hand (non-dominant).

3.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the right hand (dominant).

4.  Entitlement to an initial disability rating in excess of 10 percent for psoriatic arthritis of the left wrist (non-dominant).

5.  Entitlement to an initial disability rating in excess of 10 percent for psoriatic arthritis of the right wrist (dominant).

6.  Entitlement to an initial disability rating in excess of 20 percent for psoriatic arthritis of the left shoulder (non-dominant).

7.  Entitlement to an initial disability rating in excess of 20 percent for psoriatic arthritis of the right shoulder (dominant).

8.  Entitlement to an initial disability rating in excess of 20 percent for psoriatic arthritis of the left knee.

9.  Entitlement to an initial disability rating in excess of 10 percent for psoriatic arthritis of the right knee.

10.  Entitlement to an initial disability rating in excess of 20 percent for psoriatic arthritis of the left ankle.

11.  Entitlement to an initial disability rating in excess of 20 percent for psoriatic arthritis of the right ankle.

12.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the left foot.

13.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the right foot.

14.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the left hip.

15.  Entitlement to an initial, compensable disability rating for psoriatic arthritis of the right hip.

16.  Entitlement to service connection for spinal stenosis with neuropathy of left lower extremity, with weakness and numbness.

17.  Entitlement to an effective date earlier than June 30, 2005, for the assignment of a 60 percent disability rating for psoriasis vulgaris.

18.  Entitlement to an effective date earlier than June 30, 2006, for the award of service connection and/or compensation for psoriatic arthritis of each hand, each wrist, each shoulder, each knee, each ankle, each foot, and each hip.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from January 1946 to October 1947.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision of the RO that increased the disability evaluation to 60 percent for service-connected psoriasis vulgaris, effective June 30, 2005; granted service connection for psoriatic arthritis of each joint as follows:  evaluated as 0 percent (noncompensable) disabling-each foot, each hip, each hand-effective June 30, 2006; evaluated as 10 percent disabling-right knee, each wrist-effective June 30, 2006; and evaluated as 20 percent disabling-each ankle, left knee, each shoulder-effective June 30, 2006; and denied service connection for spinal stenosis with neuropathy of left lower extremity, with weakness and numbness.  The Veteran timely appealed the denial of service connection, and for higher disability ratings.

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Because the issue of entitlement to a TDIU had been adjudicated by the RO in October 2009 and an award of TDIU was granted, the Board finds it unnecessary to remand that matter for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of an earlier effective date for the assignment of a 60 percent disability rating for psoriasis vulgaris; and earlier effective dates for the award of service connection and/or compensation for psoriatic arthritis of each hand, each wrist, each shoulder, each knee, each ankle, each foot, and each hip are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's psoriasis affects no more than 40 percent of the entire body or exposed areas; he has not required constant or near-constant systemic therapy with corticosteroids or other immunosuppressive drugs, and there is no evidence of visible or palpable tissue loss, or of disfigurement.

2.  For the period from June 30, 2006, the Veteran has not had limitation of motion of any digits of either hand.

3.  For the period from June 30, 2006, the Veteran has painful motion and noncompensable limited motion of each wrist.

4.  For the period from June 30, 2006, the Veteran has not had left shoulder limitation of motion to 25 degrees from the side.

5.  For the period from June 30, 2006, the Veteran has not had right shoulder limitation of motion to midway between side and shoulder level.

6.  For the period from June 30, 2006, the Veteran has tenderness, effusion, and limitation of extension to 10 degrees of the left knee.

7.  For the period from June 30, 2006, the Veteran has tenderness and noncompensable limited extension of the right knee.

8.  For the period from June 30, 2006, the Veteran has tenderness and pain at end of dorsiflexion analogous to marked limitation of motion of each ankle.

9.  For the period from June 30, 2006, the Veteran has not had limitation of motion of any joints of either foot.

10.  For the period from June 30, 2006, the Veteran has not had limitation of motion of either hip.

11.  The preponderance of the evidence weighs against a finding that spinal stenosis or arthritis of the spine were present during active service or within the first post-service year, or are otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for psoriasis vulgaris are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.118, Diagnostic Codes 7800, 7816 (2011).

2.  The criteria for an initial, compensable disability rating for psoriatic arthritis of each hand are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5228, 5229 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for psoriatic arthritis of each wrist are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, Diagnostic Codes 5002, 5009, 5215 (2011).

4.  The criteria for an initial disability rating in excess of 20 percent for psoriatic arthritis of the left shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, Diagnostic Codes 5002, 5009, 5201 (2011).

5.  The criteria for an initial disability rating in excess of 20 percent for psoriatic arthritis of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate I), 4.71a, Diagnostic Codes 5002, 5009, 5201 (2011).

6.  The criteria for an initial disability rating in excess of 20 percent for psoriatic arthritis of the left knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a, Diagnostic Codes 5002, 5009, 5257, 5260, 5261 (2011).

7.  The criteria for an initial disability rating in excess of 10 percent for psoriatic arthritis of the right knee are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a, Diagnostic Codes 5002, 5009, 5257, 5260, 5261 (2011).

8.  The criteria for an initial disability rating in excess of 20 percent for psoriatic arthritis of each ankle are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71 (Plate II), 4.71a, Diagnostic Codes 5002, 5009, 5257, 5271 (2011).

9.  The criteria for an initial, compensable disability rating for psoriatic arthritis of each foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5284 (2011).

10.  The criteria for an initial, compensable disability rating for psoriatic arthritis of each hip are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5009, 5251, 5252 (2011).

11.  Spinal stenosis or arthritis of the spine were not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

The Veteran's claims for higher initial ratings arise from his disagreement with the initial evaluations assigned, following grants of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Moreover, a decision by the United States Court of Appeals for the Federal Circuit has addressed the amount of notice required for increased rating claims, essentially stating that general notice is adequate and notice need not be tailored to each specific Veteran's case.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Through October 2006, March 2007, and August 2008 letters, the RO notified the Veteran of elements of service connection and secondary service connection, the evidence needed to establish each element, and evidence of increased disability.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the August 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).


II.  Higher Disability Evaluations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of psoriasis vulgaris and psoriatic arthritis.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters decided on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A.  Psoriasis Vulgaris

Service connection has been established for psoriasis vulgaris.  The RO has evaluated the Veteran's disability under 38 C.F.R. § 4.118, Diagnostic Code 7816. as 60 percent disabling.

Pursuant to Diagnostic Code 7816, a maximum 60 percent rating is warranted if more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period.

Alternatively, psoriatic arthritis is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); or as scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), depending upon the predominant disability.  See 38 C.F.R. § 4.118, Diagnostic Code 7816 (2011).  Preliminarily, the Board notes that recent revisions of the criteria for evaluation of scars, effective October 23, 2008, apply only to claims for VA benefits filed on or after that date, and are inapplicable in this appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2011)).

Pursuant to Diagnostic Code 7800-for scars that are located on the head, face, or neck-an 80 percent rating is provided when there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2011).

Under note (1), the 8 characteristics of disfigurement for purposes of evaluation under Section 4.118, are:  a scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle).

Pursuant to Note 3, the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria. 38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 1-3 (2011).  Although, no more than one of these ratings may be assigned without violating the rule against the pyramiding of disabilities.  38 C.F.R. § 4.14.  

The other diagnostic codes pertaining to scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805), do not provide criteria for assigning disability ratings in excess of 60 percent. 

The report of an April 1964 VA examination reflects that three fourths of the Veteran's skin surface was covered with psoriasis.

During a March 2007 VA examination, the Veteran reported constant psoriasis since its onset in the 1940's.  The Veteran applied topical medicated creams daily, and took various medications.  He described itching on the psoriasis sites.  He reported no debilitating episodes and no functional impairment.  The objective examination revealed that psoriasis involved exposed areas of skin including the arms, groin, lower abdomen, legs, and scalp.  The examiner found no evidence of scarring or disfigurement, and no photographs were taken.  The diagnosis was psoriasis, moderate to severe.

In this case, the Veteran's service-connected psoriasis vulgaris has been manifested primarily by objective evidence of psoriasis vulgaris covering more than 40 percent of the entire body.  Throughout the period on appeal, the Veteran applied a topical hydrocortisone cream daily, which is not systemic therapy.  The overall evidence shows that the disability was manifested by moderate to severe psoriasis.  While the March 2007 VA examination report reflects that only 10 percent of the Veteran's entire body was affected, and only 5 percent of exposed skin, the RO assigned the maximum 60 percent disability rating based on generalized psoriasis vulgaris involving several portions of the body-head, scalp, both arms, both legs, abdomen, and groin; and noting that all but 18 percent of the body (back of trunk) was not involved.  Given the long-standing clinical findings that three fourths of the Veteran's skin surface was covered with psoriasis, and current evidence of moderate to severe psoriasis, the Board finds that the evidence meets the criteria for the currently assigned 60 percent disability rating under Diagnostic Code 7816.

The Board finds that the overall evidence does not reveal that an increased disability rating for psoriasis vulgaris is warranted under Diagnostic Code 7800.  There is no evidence of visible or palpable tissue loss, or of gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes, ears, cheeks, or lips).  Nor is there evidence of six or more characteristics of disfigurement, or of other disfigurement of the head, face, or neck, to warrant an 80 percent disability rating.

The Veteran provided statements indicating that the symptomatology associated with psoriasis vulgaris is severe.  However, the objective clinical findings consistently fail to show that his disability meets the criteria for an increased evaluation, and the Board concludes that those findings outweigh his lay assertions regarding severity.  

The doctrine of reasonable doubt has been considered, but in this case a clear preponderance of the evidence weighs against the claim.  Hence, the benefit-of-doubt rule does not apply.  Ortiz v. Principi, 274 F. 3d 1361, 1365 (Fed. Cir. 2001)

B.  Psoriatic Arthritis

The Veteran's psoriatic arthritis of each joint is evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5009 (2011).

Pursuant to Diagnostic Code 5009, other types of arthritis, such as psoriatic arthritis, should be rated under Diagnostic Code 5002 as rheumatoid arthritis; and provides that the disability may be rated as an active process or on the basis of chronic residuals. 38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

For an active process, a 20 percent rating is assigned for one or two exacerbations a year in a well-established diagnosis.  A 40 percent rating is assigned with symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year. A 60 percent evaluation is assignable for less than criteria for 100 percent, but with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times yearly or a lesser number over prolonged periods.  A 100 percent evaluation is assignable when there are constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002 (2011).

If rated based on chronic residuals such as limitation of motion or ankylosis, favorable or unfavorable, the rating should be under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.

The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher evaluation is to be assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5002, Note (2011).  In the present case, the combined evaluation for the residual ratings is 80 percent (plus 7.6 percent bilateral factor).

In this case, the medical evidence fails to show that constitutional manifestations associated with active joint involvement were totally incapacitating at any time to warrant a disability rating in excess of 80 percent on the basis of an active process.  Consequently, the Veteran's psoriatic arthritis of each joint is rated based on chronic residuals.

Moreover, the medical evidence fails to show any ankylosis, as the Veteran is able to move all joints.  Hence, higher disability ratings are not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5270 (ankle), 5256 (knee), 5250 (hip), 5200 (shoulder), 5214 (wrist), or 5216 or 5220 (multiple digits/hand), pertaining to ankylosis.

During an April 2007 VA examination, the Veteran complained of pain and stiffness in each joint.  He described the pain as generally dull in nature, and occasionally experienced nocturnal wakening from joint pain.  He reported no flare-ups.  

Examination of the hands revealed no significant deformity at the remaining distal interphalangeal joint, proximal interphalangeal joint, or metacarpal phalangeal joint; and no joint tenderness.  Degenerative changes were noted.  There was no indication of limited motion of any joint of either hand; and no findings of swelling, muscle spasm, painful motion, or noncompensable limitation of motion to warrant compensable disability ratings for psoriatic arthritis of each hand. 

Examination of the wrists revealed mild deformity and diffuse tenderness.  Range of motion of the right wrist was to 65 degrees with pain at end point on dorsiflexion, and to 70 degrees on volar (palmar) flexion; range of motion of the left wrist was to 50 degrees on dorsiflexion, and to 70 degrees on volar (palmar) flexion.  Although this represents some limitation of motion (see 38 C.F.R. § 4.71, Plate I), it does not represent the extent warranted for a 10 percent rating under Diagnostic Code 5215, based on strict adherence to the rating criteria.  Degenerative changes also were noted.

Pursuant to Diagnostic Code 5215, a maximum 10 percent evaluation is warranted for either the major or minor extremity if dorsiflexion of the wrist is less than 15 degrees or palmar flexion is limited in line with the forearm.  Given the evidence of noncompensable limitation of motion, no more than the currently assigned 10 percent disability rating for each wrist is warranted based on painful motion and noncompensable limitation of motion. 

Examination of the shoulders (sic) revealed poorly localized tenderness bilaterally.  Range of motion of the right shoulder appeared limited to shoulder level.  The examiner noted pain on motion of the left shoulder beyond shoulder level.

Pursuant to Diagnostic Code 5201, a 20 percent evaluation is warranted for motion of each arm limited to shoulder level.  Even with consideration of functional factors, there is no indication that motion of each of the Veteran's arms is limited to 25 degrees from side of body, or limited to midway between side and shoulder level, to warrant initial disability ratings in excess of 20 percent for psoriatic arthritis of each shoulder.

Examination of the knees revealed neither inflammation nor instability of the knees.  There were no reported episodes of dislocation or recurrent subluxation.  The examiner noted effusion of the left knee and lateral joint line tenderness.  Range of motion of the left knee was to 130 degrees on flexion, and to 10 degrees on extension.  The examiner noted no effusion of the right knee.  Range of motion of the right knee was to 130 degrees on flexion, and to 5 degrees on extension.  Motion arc of each knee was not painful.

Pursuant to Diagnostic Code 5260, a 0 percent (noncompensable) disability rating is warranted for flexion of the knee limited to 60 degrees.  A 10 percent disability rating requires flexion limited to 45 degrees.  A 20 percent disability rating requires flexion limited to 30 degrees.  Although flexion of each knee in this case represents some limitation of motion (see 38 C.F.R. § 4.71, Plate II), it does not represent the extent warranted either for a noncompensable rating or for an initial 10 percent disability rating under Diagnostic Code 5260 for each knee, based on strict adherence to the rating criteria.      

Pursuant to Diagnostic Code 5261, a 0 percent (noncompensable) disability rating is warranted for extension of the knee limited to 5 degrees.  A 10 percent disability rating requires extension limited to 10 degrees.  A 20 percent disability rating requires extension limited to 15 degrees.  Based on strict adherence to the rating criteria, extension of the left knee warrants no more than a 10 percent disability rating; extension of the right knee warrants no more than a 10 percent rating, based on tenderness and noncompensable limitation of motion.  Accordingly, higher disability ratings for psoriatic arthritis of each knee are not warranted.

Examination of the ankles revealed diffused tenderness primarily anteriorly.  There was no appreciable swelling or inflammation.  Range of motion of each ankle was painful at the end point of dorsiflexion.  Motion arc was not painful.

Pursuant to Diagnostic Code 5271, a maximum 20 percent rating is warranted for marked limitation of motion of the ankle.  Since the Veteran is already in receipt of a 20 percent rating for psoriatic arthritis of each ankle, higher disability ratings under Diagnostic Code 5271 are not warranted.  There is no evidence of impairment of the tibia and fibula, or of nonunion to warrant a disability rating in excess of 20 percent under Diagnostic Code 5262.

In this case, the examiner considered the DeLuca factors and did not find evidence of increased pain, weakness, incoordination, or additional loss of motion on repetitive use of each joint.  The examiner noted that the Veteran's arthritis was symmetric, and that additional X-rays would not alter the disability ratings.  The examiner explained that psoriatic arthritis is an inflammatory arthritis, as opposed to degenerative arthritis; and that during early and mid-stages, X-rays easily differentiate between an atrophic and a hypertrophic process.  However, in the end-stage of atrophic arthritis, X-ray changes tend to be relatively indistinguishable from that of a degenerative process.  This accounts for interpretations as "degenerative," as opposed to "inflammatory."

The examiner found that the joints primarily affected by psoriatic arthritis in this case include the wrists, shoulders, knees, and ankles.  The elbows and hips were essentially spared.  The examiner also found relatively little involvement of the hands and feet.

With regard to the Veteran's feet, the examiner noted that the Veteran's walking was significantly limited due to the condition of spinal stenosis and not necessarily to knee/ankle arthritis.  The examiner noted that the Veteran's unsteadiness and fall risk was related to spinal stenosis, and not to his lower extremity arthritic conditions.  The Veteran did not use any braces, and his feet were relatively asymptomatic.

Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries warrant a 10 percent evaluation.  In this case, there was no indication of limited motion of any joint of either foot; and no findings of swelling, muscle spasm, painful motion, or noncompensable limitation of motion of each foot to warrant compensable disability ratings for psoriatic arthritis of each foot.

With regard to the Veteran's hips, the Veteran denied significant symptoms referable to the hip joints.  The examiner noted that the Veteran arrived in a wheelchair, and had significant difficulty getting up onto the examination table.  The examiner noted that there was diffuse muscle weakness involving all extremities related to deconditioning/age; and that lower extremity weakness was more pronounced.  The examiner also indicated that the lower extremity weakness was due to the condition of spinal stenosis, and not to the arthritic condition.  On examination, the Veteran's gait was slow, wide-based, and unsteady.  X-rays revealed mild narrowing of the right hip joint compared to the left hip joint.  The examiner found that the Veteran's hip joints were essentially spared from the psoriatic arthritis.

Pursuant to Diagnostic Code 5251, a 10 percent disability rating is warranted for extension of the thigh limited to 5 degrees.

Pursuant to Diagnostic Code 5252, a 10 percent disability rating is warranted for flexion of the thigh limited to 45 degrees.

Here, again, there is no indication of limited motion of either hip; and no findings of swelling, muscle spasm, painful motion, or noncompensable limitation of motion of each hip to warrant compensable disability ratings for psoriatic arthritis of each hip.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of higher initial disability ratings for each joint based on chronic residuals of psoriatic arthritis.  Again, the greater weight of evidence fails to show that his disability meets the criteria for higher evaluations.  The evidence also reflects that symptoms have remained relatively constant throughout the course of the appeal and, as such, staged ratings are not warranted.


C.  Extraschedular Consideration

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluations assigned for the Veteran's service-connected psoriasis vulgaris and psoriatic arthritis of each joint are adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disabilities.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

There is no competent evidence of spinal stenosis or arthritis of the spine, in service or within the first post-service year.

The Veteran contends that his spinal stenosis with neuropathy of left lower extremity, with weakness and numbness, is secondary to his service-connected psoriatic arthritis.

For any disability which is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (2011).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A neurosurgery consultation, dated in July 2005, reflects that the Veteran had been prescribed medication for treating psoriatic arthritis; and after he took the medication, the Veteran developed weakness in his bilateral lower extremities with mild numbness and difficulty with ambulation.  The Veteran stopped taking the medication.  Records show that the Veteran, at that time, denied any history or current pain in his neck, back, or leg.

Private treatment records, dated in April 2006, reflect that the Veteran had a history of degenerative joint disease with lumbar and cervical stenosis, with lower extremity discomfort; and that he underwent a T10-to-L2 laminectomy and L2-to-L5 laminectomy.  A hospital discharge summary includes an impression of thoracolumbar laminectomy secondary to nerve lesion compression T10-to-L3.

In August 2006, the Veteran complained of chronic back pain secondary to spinal stenosis.  The Veteran reported that, after he stopped taking the medication in June 2005, no improvement was noted.  The Veteran reported intermittent numbness and tingling from hips down, and that he became tired after walking short distances.  He reported local, non-radiating lower back pain.  He had no bowel or urinary complaints.  MRI scans of the lumbar spine revealed severe spinal stenosis at L2-L3, L3-L4, L4-L5, and L5-S1.

In November 2006, the Veteran reported persistent back pain and difficulty walking.

During an April 2007 VA examination, the Veteran reported significant leg weakness and numbness due to spinal stenosis.  The examiner indicated that this was unrelated to his psoriatic arthritis.  Examination at that time revealed diffuse muscle weakness involving all extremities related to deconditioning/age.  Lower extremity weakness was more pronounced.  The examiner opined that this was due to the condition of spinal stenosis, and not the arthritis condition of the knees/ankles.  While the examiner noted that a significant incidence of seronegative spondyloarthropathy was associated with psoriasis, in this case the Veteran's sacroiliac joints were well visualized which tended to exclude this process.  The examiner concluded that the condition of spinal stenosis was unrelated to the conditions of psoriatic arthritis or psoriasis vulgaris.  

The Board finds the April 2007 examiner's opinion to be persuasive in finding that the current spinal stenosis with neuropathy of left lower extremity, with weakness and numbness, are more likely due to deconditioning/age, rather than from conditions of psoriatic arthritis or psoriasis vulgaris.  The first complaints of back pain were in 2005, more than five decades after the Veteran's discharge from active service.

The Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 303.  As indicated above, the first credible showing of pertinent disability is many years after service with no competent evidence that it is in any way related to active service.

While the Veteran contends that he has lower extremity weakness and numbness due to medications taken for psoriatic arthritis, he is not shown to have the medical expertise to diagnose or determine the etiology of any current disability.  He is not shown to be competent to render an opinion as to the nature of his underlying psoriatic arthritis, or to identify which specific spinal disabilities are related to medications used in treating psoriatic arthritis.  On these matters, the Board finds the competent medical evidence of record to be the only probative evidence of record.

As noted, the April 2007 VA examiner indicated that psoriasis could be associated with seronegative spondyloarthropathy, but that was not the case here because the Veteran's sacroiliac joints were well visualized.  Thus, given this reasoning in support of the opinion, the Board finds the conclusions of the April 2007 VA examiner to be the most persuasive.  As discussed, the examiner found that the current spinal stenosis with neuropathy of lower extremity, with weakness and numbness, was more likely due to deconditioning/age, rather than from psoriatic arthritis or psoriasis vulgaris.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for spinal stenosis with neuropathy of left lower extremity, with weakness and numbness, secondary to either psoriatic arthritis or psoriasis vulgaris.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased rating in excess of 60 percent for psoriasis vulgaris is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the left hand (non-dominant) is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the right hand (dominant) is denied.

An initial disability evaluation in excess of 10 percent for psoriatic arthritis of the left wrist (non-dominant) is denied.

An initial disability evaluation in excess of 10 percent for psoriatic arthritis of the right wrist (dominant) is denied.

An initial disability evaluation in excess of 20 percent for psoriatic arthritis of the left shoulder (non-dominant) is denied.

An initial disability evaluation in excess of 20 percent for psoriatic arthritis of the right shoulder (dominant) is denied.

An initial disability evaluation in excess of 20 percent for psoriatic arthritis of the left knee is denied.

An initial disability evaluation in excess of 10 percent for psoriatic arthritis of the right knee is denied.

An initial disability evaluation in excess of 20 percent for psoriatic arthritis of the left ankle is denied.

An initial disability evaluation in excess of 20 percent for psoriatic arthritis of the right ankle is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the left foot is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the right foot is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the left hip is denied.

An initial, compensable disability evaluation for psoriatic arthritis of the right hip is denied.

Service connection for spinal stenosis with neuropathy of left lower extremity, with weakness and numbness, secondary to psoriatic arthritis is denied.


REMAND

In May 2007, the RO increased the disability evaluation to 60 percent for service-connected psoriasis vulgaris, effective June 30, 2005; and granted service connection for psoriatic arthritis of each hand, each wrist, each shoulder, each knee, each ankle, each foot, and each hip-effective June 30, 2006.  Correspondence submitted by the Veteran in November 2007 has been accepted by the Board as a notice of disagreement (NOD) with each effective date.

The RO or AMC has not issued a statement of the case for the claims of an earlier effective date for the assignment of a 60 percent disability rating for psoriasis vulgaris; and earlier effective dates for the award of service connection and/or compensation for psoriatic arthritis of each hand, each wrist, each shoulder, each knee, each ankle, each foot, and each hip-in response to the NOD.  The Board is required to remand the claims for the issuance of such statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

The RO or AMC should issue statements of the case (SOCs) with regard to the issues of an earlier effective date for the assignment of a 60 percent disability rating for psoriasis vulgaris; and the issues of earlier effective dates for the award of service connection and/or compensation for psoriatic arthritis of each hand, each wrist, each shoulder, each knee, each ankle, each foot, and each hip.  The Board will further consider each of the issues only if a timely substantive appeal is received in response to the SOCs.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


